MEMORANDUM **
Petitioner Ryann Michael Fradenburgh appeals the district court’s denial of his motion to suppress evidence seized pursuant to a January 7, 2005 search warrant. Fradenburgh also appeals his sentence. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Fradenburgh contends that the search warrant was not supported by probable cause. This contention is unpersuasive. The sworn information in the affidavit provides sufficient description of the person and the place to be searched and sufficient information necessary to show probable cause. See United States v. Anderson, 453 F.2d 174, 175 (9th Cir.1971) (“[A]ll data necessary to show probable *273cause for the issuance of a search warrant must be contained within the four corners of a written affidavit given under oath.”).
Fradenburgh also argues that the search warrant was improperly issued. He contends that the warrant was invalid because it was issued by Chief Randy Ketterling, an interested party. Fradenburgh is mistaken. Even though the warrant was signed by both Justice of the Peace Anna Straub and Chief Ketterling, Justice of the Peace Straub’s signature, the Montana Judicial seal, and the text of the warrant leave no doubt that Justice of the Peace Straub was the issuing authority. Thus, the warrant was properly issued by a neutral and detached magistrate. See Menotti v. City of Seattle, 409 F.3d 1113, 1152 (9th Cir.2005).
We also reject Fradenburgh’s challenge to his sentence. Contrary to Fradenburgh’s argument, the district court properly calculated the Sentencing Guideline range and considered the 18 U.S.C. § 3553(a) factors. See United States v. Mix, 457 F.3d 906, 912-13 (9th Cir.2006). In fact, the district court considered many of the § 3553(a) factors, including Fradenburgh’s mental defects, before it imposed a sentence. In light of the hundred plus video and still images of child pornography found on Fradenburgh’s computer, we cannot say that his sentence was unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.